DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
The currently pending claims in the present application are claims 1-3 and 6-26 of the Response filed on 29 July 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 6-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2017/0327247 A1 to Dike et al. (“Dike”), in view of Gunawan, Indra, and Kamrul Ahsan. "Project scheduling improvement using design structure matrix." International Journal of Project Organisation and Management 2.4 (2010): 311-327. (“Gunawan”), and further in view of U.S. Pat. App. Pub. No. 2009/0210076 A1 to Erramilli et al. (“Erramilli”).
Regarding independent claim 1, Dike discloses:
“A system, comprising” the elements listed below. Dike discloses, in its abstract, an “apparatus for manufacturing a product.” The apparatus, in Dike, reads on the claimed “system.”
“A memory to store instructions.” Dike discloses, in para. [0048], “the operations performed by product manager 110 may be implemented in program code and data and stored in persistent memory to run on a processor unit. The persistent memory storing program code and data, in Dike, reads on the claimed “memory to store instructions.”
“A processor in a computing device associated with an industrial environment, the industrial environment includes a plurality of machines, wherein the processor is configured to execute the instructions, and based on the executed instructions, the processor is further configured to” perform steps listed below. Dike discloses, in para. [0033], “manufacturing environment 100 is configured to manufacture product 102 in product management system 104.” Dike discloses, in para. [0048], “the operations performed by product manager 110 may be implemented in program code configured to run on hardware, such as a processor unit.” Dike discloses, in para. [0088], “FIG. 5, an illustration of a product management system.” Dike discloses, in para. [0092], “manufacturing system 524 includes manufacturing equipment 526” and “Manufacturing equipment 526 includes at least one of fabrication equipment 528 or assembly equipment 530.” See also, FIG. 14 of Dike. The processor unit, in Dike, reads on the claimed “processer in a computing device.” The relationship between the manufacturing system and the manufacturing equipment, in Dike, reads on the claimed “computing device associated with an industrial environment, the industrial environment includes a plurality of machines.” The operations performed based on program code, in Dike, reads on the claimed “the processor is configured to execute the instructions, and based on the executed instructions, the processor is further configured to” perform steps.
“Store, in a database, a plurality of orders received for a plurality of product items produced in the industrial environment from an input/output (I/O) device, via a communication network.” Dike discloses, in para. [0034], “product management system 104 is configured to manufacture product 102 when customer order 107 is received. The manufacturing of product 102 may include performing design changes, workflow changes, and other operations to fulfill customer order 107. For example, customer order 107 requests options or changes to a configuration of product 102.” Dike discloses, in para. [0050], “Computer system 128 is a physical hardware system within product management system 104 and includes one or more data processing systems. When more than one data processing system is present, those data processing systems are in communication with each other using a communications medium. The communications medium may be a network. The data processing systems may be selected from at least one of a computer, a server computer, a tablet.” Dike discloses, in para. [0089], “product plan 504 is stored in database 506.” The storage of customer order and/or related product plans in the database, in Dike, reads on the claimed “store, in a database, a plurality of orders received for a plurality of product items produced in the industrial environment.” The customer orders and/or related product plans coming from the computer system, via the communications medium (network), in Dike, reads on the claimed “received” “from an input/output (I/O) device, via a communication network.”
“Determine a first workflow sequence for a primary workflow stage of a workflow unit for the plurality of product items based on an order retrieved from the database.” Dike discloses, in para. [0104], “With reference next to FIG. 6, an illustration of a product workflow map is depicted” and “Product workflow map 600 is an example of one implementation of product workflow map 132 shown in block form in FIG. 2.” Dike discloses, in para. [0106], “Each of segments 606 represents a system in the commercial airplane.” Dike discloses, in para. [0107], “Groupings 620 represent phases of manufacturing for the commercial aircraft” and “groupings 620 include program directive (PD) 622, integrated work statements (IWS) 624.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635” and “workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” Establishing the first of the workflows, wherein the first workflow is used in the first phase of the product workflow map, in Dike, reads on the claimed “determine a first workflow sequence for a primary workflow stage of a workflow unit for the plurality of product items based on an order retrieved from the database.” The first workflow, of Dike, reads on the claimed “first workflow sequence.” The first phase, in Dike, reads on the claimed “primary workflow stage.” The product workflow map, in Dike, reads on the claimed “workflow unit.” The parts of the commercial airplane, in Dike, read on the claimed “plurality of product items based on an order retrieved from the database.”
“Wherein the first workflow sequence is in accordance with a first set of constraints associated with the primary workflow stage.” As explained above, Dike teaches a first workflow that reads on the claimed “first workflow sequence,” and also teaches a first phase that reads on the claimed “primary workflow stage.” Dike teaches, in para. [0003], “tasks are also referred to as work items” and “work item may comprise operations performed to create a design for a part, manufacture a part, assemble parts to form an assembly, certify a part, order a part, or other operations that are performed to generate a result in manufacturing an aircraft or other product.” Dike teaches, in para. [0087], “the selection of the work item may show materials; instructions for performing assembly; universal resource locators to documents, spreadsheets, images, videos; or other information.” Aspects of the operations of the work items, in Dike, read on the claimed “first set of constraints.”
“Determine a sequential displacement for each lot in each secondary workflow stage of one or more secondary workflow stages of the workflow unit based on a combination of a plurality of secondary lots and a plurality of secondary slots for each of the one or more secondary workflow stages.” Dike teaches, in para. [0107], “Groupings 620 represent phases of manufacturing for the commercial aircraft. In this illustrative example, groupings 620 include program directive (PD) 622, integrated work statements (IWS) 624, system definition (SD) 626, design and fabrication (DF) 630, final assembly (FA) 632, and rollout 634.” Dike teaches, in para. [0134], “The process determines whether the performance information for the work item indicates a change in the performance of the work item from the expected performance (operation 1304).” Dike teaches, in para. [0135], “The change indicated by the performance information may be, for example, the work item being performed ahead of schedule or behind schedule, rather than on schedule.” Dike teaches, in para. [0137], “If one or more work items are present that do have dependency, the process identifies how much of an impact the change in the performance of the work item has on one or more work items having dependencies (operation 1308).” Dike teaches, in para. [0139], “the product plan may be modified to accommodate the changes to the work items with dependencies to the group of work items.” The determining of work items being behind schedule, for products in downstream phases of manufacturing, and identifying related impacts, in Dike, reads on the claimed “determine a sequential displacement for each lot in each secondary workflow stage of one or more secondary workflow stages of the workflow unit.” The identifying of impacts and subsequent modifying of product plans and dependent work items based thereon, in Dike, reads on the claimed “based on a combination of a plurality of secondary lots and a plurality of secondary slots for each of the one or more secondary workflow stages.” The products in the dependent work items, in Dike, read on the claimed “plurality of secondary lots,” and the positions of the work items of the downstream phases, in Dike, read on the claimed “plurality of secondary slots for each of the one or more secondary workflow stages.”
“Wherein the sequential displacement for each lot corresponds to a delay that exceeds a time duration defined for each lot in each secondary workflow stage.” As explained above, Dike teaches changes in the performance of work items that read on the claimed “sequential displacement for each lot ,” and downstream phases of manufacturing, with work items, that read on the claimed “each lot in each secondary workflow stage.” Dike teaches, in para. [0135], “The change indicated by the performance information may be, for example, the work item being performed ahead of schedule or behind schedule, rather than on schedule.” Work items being behind schedule, in Dike, reads on the claimed “delay that exceeds a time duration defined for each lot.”
“Generate one or more second workflow sequences for the one or more secondary workflow stages of the workflow unit concurrently in a non-redundant manner based on a transformation of the first workflow sequence.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635. One or more of workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” Dike discloses, in para. [0139], “Otherwise, the process changes the product plan based on the impacts identified on the other work items (operation 1314) and terminates thereafter. In this manner, the product plan may be modified to accommodate the changes to the work items with dependencies to the group of work items.” The creation of downstream workflows, having work items therein, in Dike, reads on the claimed “generate one or more second workflow sequences for the one or more secondary workflow stages of the workflow unit concurrently in a non-redundant manner.” Creating the downstream workflows, or modifying them, based on changes to work items in upstream workflows, in Dike, reads on the claimed “based on a transformation of the first workflow sequence.” See FIG. 6 of Dike, and in particular, the dependent relationship between the “WIRING SYSTEM” workflow and the “ENVIRONMENTAL CONTROL SYSTEM” workflow.
“According to a combination of: multiple threads selected from a defined thread pool in the memory based on a specification of the processor and optimally allocated to one or more instances of a transformation engine for the transformation.” Dike discloses, in FIG. 6, multiple branched workflows, with various dependency relationships, that read on the claimed “according to a combination of: multiple threads selected from a defined thread pool.” Dike discloses, in FIGS. 4, 5, 14, hardware elements and related functions that read on the claimed “in the memory based on a specification of the processor.” Dike discloses, in para. [0055], “changing a flow of work items 122” and “changes a group of workflows 124.” Dike discloses, in para. [0056], “automated changes to product plan 108 during the manufacturing of product 102 may result in a more efficient manufacturing of product 102.” The changes resulting in more efficiency, when continuously carried out, in Dike, reads on the claimed “optimally allocated to one or more instances of a transformation engine for the transformation.”
“A set of interdependent and compensated constraints of the first workflow sequence and the one or more second workflow sequences and operational factors retrieved from the database.” Dike discloses, in para. [0039], “Work items 122 may include at least one of coordination sheets, decision points, engineering drawings, explanatory notes, or other suitable items that may be used to perform operations in work items 122.” Dike discloses, in para. [0042], “product plan 108 also includes dependencies 126. A dependency in dependencies 126 is an association between items in which the performance of one item is needed for the performance of the other item.” The operations information for work items of related (dependent) upstream and downstream workflows, in Dike, reads on the claimed “a set of interdependent and compensated constraints of the first workflow sequence and the one or more second workflow sequences and operational factors retrieved from the database.”
“Wherein the first workflow sequence and the one or more second workflow sequences are interdependent.” Dike discloses, in para. [0042], “product plan 108 also includes dependencies 126. A dependency in dependencies 126 is an association between items in which the performance of one item is needed for the performance of the other item.” Dike discloses, in para. [0043], “a dependency may be pointers to two or more of work items 122, workflows 124, or some combination thereof.” A downstream workflow being dependent on an upstream workflow, in Dike, reads on the claimed “wherein the first workflow sequence and the one or more second workflow sequences are interdependent.”
“Obtain a global workflow sequence for the primary workflow stage and the one or more secondary workflow stages at run time based on an evaluation of the one or more second workflow sequences concurrently with the first workflow sequence based on at least the determined sequential displacement.” Dike discloses, in para. [0062], “product manager 110 may create product workflow map 132 from product plan 108. Product workflow map 132 is a visualization of product plan 108.” Dike discloses, in para. [0104], “With reference next to FIG. 6, an illustration of a product workflow map is depicted.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635.” The obtaining of the product workflow map, including upstream and downstream workflows in various phases, reads on the claimed “obtain a global workflow sequence for the primary workflow stage and the one or more secondary workflow stages at run time based on an evaluation of the one or more second workflow sequences concurrently with the first workflow sequence.” Dike discloses, in para. [0139], “the product plan may be modified to accommodate the changes to the work items with dependencies to the group of work items.” The obtaining of the product workflow map, that accounts for product plan modifications, in Dike, reads on the claimed “based on at least the determined sequential displacement.”
“Execute a set of operations on the plurality of machines to produce the plurality of product items based on the global workflow sequence received from the processor.” Dike discloses, in para. [0095], “In addition to generating daily production schedule 520, controller 518 also may be configured to control the operation of manufacturing system 524. In particular, controller 518 may control the operation of at least one of fabrication equipment 528 or assembly equipment 530.” Controlling the operation of the manufacturing system, including the equipment, in Dike, reads on the claimed “execute a set of operations on the plurality of machines to produce the plurality of product items.” Exercising such control based on the production schedule, in Dike, reads on the claimed “based on the global workflow sequence received from the processor.”
“Manage a set of parameters of the first workflow sequence and the one or more secondary workflow stages concurrently.” Dike discloses, in para. [0096], “The control may take the form of direct control of manufacturing equipment 526. For example, robots, computer-controlled machines, and other equipment may be controlled by controller 518.” Dike also discloses, in para. [0096], “controller 518 may assign work items, provide instructions, display models, or perform other operations to manage operations performed by human operators 532.” The managing of operations of equipment and operators performing work items of workflows, in Dike, reads on the claimed “manage a set of parameters of the first workflow sequence and the one or more secondary workflow stages concurrently.” See FIG. 6 of Dike, showing different workflows taking place concurrently.
“Wherein the set of parameters are associated with the set of operations to produce the plurality of product items based on the obtained global workflow sequence.” See the two immediately preceding bullet points. The managing of operations performed by the human operators and equipment, in according with the production plan or schedule, in Dike, reads on the claimed “wherein the set of parameters are associated with the set of operations to produce the plurality of product items based on the obtained global workflow sequence.”
Gunawan teaches limitations below of independent claim 1 that do not appear to be explicitly disclosed in their entirety by Dike:
“A selection of transformation technique associated with a set of computations of one or more sequence parameters based on the set of interdependent constraints, and one or more correspondence tables retrieved from the database.” Dike discloses, in para. [0051], “product plan 108 is a dynamic product plan. In other words, product plan 108 is not fixed and may change during the manufacturing of product 102. In one illustrative example, product manager 110 changes product plan 108 when performance information 130 about the manufacturing of product 102 received during the manufacturing of product 102 affects timing of workflows 124. The timing of workflows 124 may be affected in a number of different ways including, as an example, at least one of delays of work items 122, early completions of work items 122, unavailability of parts, equipment malfunctions, rework of parts, or other events that may change how long or when work is performed.” Dike discloses, in para. [0053], “These events may result in a need to change product plan 108. For example, if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item. As a result, product plan 108 may be changed to revise the scheduling of when the second work item is to be performed.” Selecting the changes to the product plans, in view of the affected characteristics of the workflows, in Dike, reads on the claimed “a selection of transformation technique associated with a set of computations of one or more sequence parameters based on the set of interdependent constraints.” Dike does not, however, appear to explicitly disclose that the changes involve any tables. Gunawan teaches, on pp. 312 and 313, in Section 2.1, “The DSM is a compressed, matrix representation of a project. The matrix contains a list of all tasks. It shows what information is required to start a certain task and where that information from that task feed into, which other tasks in the matrix use the output information (Eppinger and Ulrich, 2003). In a DSM model, a project task is assigned to a row and a corresponding column.” Gunawan teaches, on p. 314, in Section 2.3, “The DSM can be used to improve the planning, execution and management of complex projects using different algorithms, which are partitioning, clustering, tearing, banding, simulation and eigenvalue analysis.” The selection of one of the algorithms for use on the DSM to sequence the tasks, in Gunawan, reads on the claimed “a selection of transformation technique associated with a set of computations of one or more sequence parameters based on” “one or more correspondence tables retrieved from the database.”
Gunawan teaches, in its title, project scheduling, similar to the claimed invention and to Dike. It would have been obvious to a person having ordinary skill in the art, before the effective fling date of the claimed invention, to have modified the processes for making changes to the workflows, in Dike, to include use of the DSM and related processing, of Gunawan, as “The main advantage of the DSM over traditional project management tools is in its compactness and ability to present an organised and efficient mapping among tasks that is clear and easy to read regardless of size,” as taught by Gunawan (see p. 326).
Erramilli teaches limitations below of independent claim 1 that do not appear to be explicitly taught in their entirety by the combination of Dike and Gunawan:
“Control the execution of the set of operations on the plurality of product items to maximize a performance score for the set of operations based on the set of parameters and a penalty score.” Dike discloses, in para. [0096], “The control may take the form of direct control of manufacturing equipment 526. For example, robots, computer-controlled machines, and other equipment may be controlled by controller 518.” The control of the equipment to perform operations on products, in Dike, reads on the claimed “control the execution of the set of operations on the plurality of product items.” Dike discloses, in para. [0100], that “changes may be made to product plan 504” so that “product 522 may be manufactured more efficiently.” Dike does not, however, explicitly disclose the use of scores. Erramilli teaches, in para. [0005], “Processes are found in all industries. Various examples of the processes in manufacturing organizations include but are not limited to planning, scheduling, and the manufacture of products on an assembly line. These processes have to be optimized to attain business advantage in terms of cost and efficiency in execution.” Erramilli also teaches, in para. [0005], “there can be a large number of rules/constraints that govern the execution of such processes. A violation of any rule or constraint directly translates into increased operational costs. Therefore, it is important to optimize such processes by adhering to all constraints of the environment.” Sequencing in a way that optimizes sequences by attempting to adhere to constraints and seek the least operational costs, in Erramilli, reads on the claimed “to maximize a performance score for the set of operations based on the set of parameters and a penalty score,” wherein the overall operational costs, constraints, and increased costs due to violations, in Erramilli, read on the claimed “performance score,” “parameters,” and “penalty score,” respectively.
“Display visualization of the set of operations for the maximized performance score to produce the plurality of product items based on the obtained global workflow sequence and data retrieved from the database.” Dike discloses, in para. [0104], “FIG. 6, an illustration of a product workflow map.” The depiction in FIG. 6, of Dike, reads on the claimed “display visualization of the set of operations” “to produce the plurality of product items based on the obtained global workflow sequence and data retrieved from the database,” wherein the depiction, products produced by the workflows, and combinations of workflows, in FIG. 6 of Dike, read on the claimed “visualization of the set of operations,” “plurality of product items,” and “obtained global workflow sequence and data retrieved from the database,” respectively. Erramilli teaches sequencing operations, like those of Dike, to generate an optimized solution in terms of costs, which reads on the claimed “for the maximized performance score.”
Erramilli teaches, in its abstract, “generating an optimized solution for a process in a manufacturing,” similar to the claimed invention and to the combination of Dike and Gunawan. It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the process of seeking improved efficiency, of the combination of Dike and Gunawan, to include consideration of constraints, violations, and effects on costs, as in Erramilli, to seek optimized solutions, as taught by Erramilli (see abstract).
Regarding claim 2, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the obtained global workflow sequence for the primary workflow stage and the one or more secondary workflow stages corresponds to a global schedule for production of the plurality of product items, and wherein the global schedule comprises a plurality of time durations for different jobs in the primary workflow stage and the one or more secondary workflow stages.” Dike discloses, in para. [0104], “With reference next to FIG. 6, an illustration of a product workflow map is depicted.” Dike discloses, in para. [0105], “product workflow map 600 has vertical lines 604. Vertical lines 604 are examples of divisions 202, shown in block form in FIG. 2, representing manufacturing days 114.” Dike discloses, in para. [0107], “groupings 620 are groupings of vertical lines 604. Groupings 620 represent phases of manufacturing for the commercial aircraft.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635.” The workflows spanning two or more of the phases of manufacturing of the overall product workflow map, in Dike, read on the claimed “wherein the obtained global workflow sequence for the primary workflow stage and the one or more secondary workflow stages corresponds to a global schedule for production of the plurality of product items.” The divisions representing manufacturing days of the manufacturing phases of the product workflow map, in Dike, read on the claimed “wherein the global schedule comprises a plurality of time durations for different jobs in the primary workflow stage and the one or more secondary workflow stages.”
Regarding claim 3, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the one or more second workflow sequences are dependent on the first workflow sequence based on at least one of an extended lead time, an extended lag time, a pull ahead, a number of flow routes, a re-entrant flow, a partial route, or a variable process time.” Dike discloses, in para. [0044], “Dependencies 126 may be present between at least one of work items 122 or workflows 124. The dependencies may be for some portion of work items 122, workflows 124, or some combination thereof.” Dike discloses, in para. [0053], “if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” The dependency relationship between first work items and second work items, in Dike, reads on the claimed “, wherein the one or more second workflow sequences are dependent on the first workflow sequence.” The dependency entailing delays of first work items resulting in delays of second work items, in Dike, reads on the claimed “based on at least one of an extended lead time, an extended lag time,” “or a variable process time.”
Regarding claim 6, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the processor is further configured to generate the first workflow sequence for the primary workflow stage of the workflow unit based on a minimal violation of at least one of the first set of constraints” As explained above, Dike discloses elements that read on the claimed “generate the first workflow sequence for the primary workflow stage of the workflow unit based on” “at least one of the first set of constraints.” Dike also discloses, in para. [0055], “in changing the group of work items 122, product manager 110 performs at least one of changing a flow of work items 122, changing an order in which work items 122 are performed, adding a work item, removing the work item, reassigning the work item to another entity, or some other suitable change.” Dike discloses, in para. [0056], “product manager 110 may make automated changes to product plan 108. As a result, automated changes to product plan 108 during the manufacturing of product 102 may result in a more efficient manufacturing of product 102.” While Dike discloses making changes to work items and workflows to seek greater efficiency, Dike does not appear to explicitly disclose involving minimal violations of constraints. Erramilli teaches, in para. [0005], “Processes are found in all industries. Various examples of the processes in manufacturing organizations include but are not limited to planning, scheduling, and the manufacture of products on an assembly line.” Erramilli also teaches, in para. [0005], “A violation of any rule or constraint directly translates into increased operational costs.” Erramilli teaches, in para. [0056], “At 110, the candidate solution is tested for an acceptance criterion. In an embodiment of the invention, the acceptance criterion is selecting the candidate solution when a cost associated with the candidate solution is less than a pre-defined cost. In various embodiments of the invention, the violation metric associated with each solution element is considered for calculating the cost.” Determining solutions for processes for manufacturing products on the assembly line, based on seeking lower costs, in Erramilli, reads on the claimed “based on a minimal violation of at least one of the first set of constraints.” The rationales for combining the teachings of the cited references, in the rejection of claim 1, also apply to this rejection of claim 6.
Regarding claim 7, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the processor is further configured to retrieve content from a memory device for the determination of the first workflow sequence for the primary workflow stage of the workflow unit.” As explained above, Dike discloses elements that read on the claimed “processor” and “the determination of the first workflow sequence for the primary workflow stage of the workflow unit.” Dike also discloses, in para. [0143], “Data processing system 1400 may be used to implement computer system 128 in FIG. 1, computer system 502 in FIG. 5, clients 512 in FIG. 5, and controller 518 in FIG. 5” and “data processing system 1400 includes communications framework 1402, which provides communications between processor unit 1404, memory 1406, persistent storage 1408.” The communications between the processor unit and the memory, in Dike, reads on the claimed “processor is further configured to retrieve content from a memory device.”
Regarding claim 8, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the first workflow sequence corresponds to a plurality of primary slots that indicates sequence positions of a job in the first workflow sequence.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635. One or more of workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” Dike discloses, in para. [0109], “Work items 660 are also displayed in product workflow map 600.” Any of the workflows having multiple work items for performing operations on products, in Dike, reads on the claimed “wherein the first workflow sequence corresponds to a plurality of primary slots that indicates sequence positions of a job in the first workflow sequence.”
“Wherein each of the one or more second workflow sequences corresponds to a secondary slot from the plurality of secondary slots that indicates other sequence positions of the job in the one or more second workflow sequences.” See the immediately preceding bullet point. Any of the other (downstream) workflows having multiple work items for performing operations on products, in Dike, reads on the claimed “wherein each of the one or more second workflow sequences corresponds to a secondary slot from the plurality of secondary slots that indicates other sequence positions of the job in the one or more second workflow sequences.”
“Wherein the first workflow sequence further corresponds to a primary lot that indicates a type or features of the job to be performed in the primary workflow stage.” Dike discloses, in para. [0106], “segments 606 extend horizontally across product workflow map 600. Each of segments 606 represents a system in the commercial airplane.” Dike discloses, in para. [0107], “groupings 620 are groupings of vertical lines 604. Groupings 620 represent phases of manufacturing for the commercial aircraft.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635. One or more of workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” The relationship between the workflows and the segments for various systems of the products, in Dike, reads on the claimed “wherein the first workflow sequence further corresponds to a primary lot that indicates a type or features of the job to be performed in the primary workflow stage,” wherein any of the workflows, the segment corresponding to the workflow, and the phases corresponding to the workflow, in Dike, read on the claimed “first workflow sequence,” “primary lot,” and “primary workflow stage,” respectively.
“Wherein each of the one or more second workflow sequences further corresponds to a secondary lot that indicates the job to be performed in a corresponding secondary workflow stage.” See the immediately preceding bullet point. The relationship between the workflows and the segments for various systems of the products, in Dike, reads on the claimed “wherein each of the one or more second workflow sequences further corresponds to a secondary lot that indicates the job to be performed in a corresponding secondary workflow stage,” wherein any of the other (downstream) workflows, the segment corresponding to the other workflow, and the phases corresponding to the other workflow, in Dike, read on the claimed “one or more second workflow sequences,” “secondary lot,” and “secondary workflow stage,” respectively.
Regarding claim 9, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the processor is further configured to: determine a first primary slot in the primary workflow stage for each of the plurality of secondary slots in each of the one or more secondary workflow stages based on a correspondence table.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635. One or more of workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” Dike discloses, in para. [0109], “Work items 660 are also displayed in product workflow map 600.” Any of the workflows having multiple work items for performing operations on products, in Dike, reads on the claimed “wherein the first workflow sequence corresponds to a plurality of primary slots that indicates sequence positions of a job in the first workflow sequence.” The positions for work items in the workflows of the manufacturing phases, in Dike, read on the claimed “first primary slot in the primary workflow stage” and “plurality of secondary slots in each of the one or more secondary workflow stages.” Gunawan teaches, on pp. 312 and 313, in Section 2.1, “The DSM is a compressed, matrix representation of a project. The matrix contains a list of all tasks. It shows what information is required to start a certain task and where that information from that task feed into, which other tasks in the matrix use the output information (Eppinger and Ulrich, 2003). In a DSM model, a project task is assigned to a row and a corresponding column.” The intersecting relationship between the tasks listed in the columns and the tasks listed in the rows, in Gunawan, when applied to the work items of the workflows of Dike, reads on the claimed “determine a first primary slot in the primary workflow stage for each of the plurality of secondary slots in each of the one or more secondary workflow stages based on a correspondence table,” wherein the DSM, of Gunawan, reads on the claimed “correspondence table.” The rationales for combining the teachings of the cited references, in the rejection of claim 1, also apply to this rejection of this limitation of claim 9.
“Determine a primary lot for the first primary slot based on an analysis of the first workflow sequence for the primary workflow stage.” Dike discloses, in para. [0107], “As depicted, groupings 620 are groupings of vertical lines 604. Groupings 620 represent phases of manufacturing for the commercial aircraft.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635.” Dike discloses, in para. [0109], “Work items 660 are also displayed in product workflow map 600. As depicted, work items 660 are seen on workflows 635.” Determining which work item to place in a position along a workflow, based on its relationship with related work items of the workflow, in one of the manufacturing phases, in Dike, reads on the claimed “determine a primary lot for the first primary slot based on an analysis of the first workflow sequence for the primary workflow stage.”
“Determine a secondary lot in each of the one or more secondary workflow stages that corresponds to the primary lot.” See the two immediately preceding bullet points. Determining which work item to place in the other (downstream) manufacturing phases, in Dike, reads on the claimed “determine a secondary lot in each of the one or more secondary workflow stages.” The correspondence between the tasks listed along the axes of the DSM, in Gunawan, when applied to the work items, in Dike, reads on the claimed “secondary lot” “that corresponds to the primary lot.” The rationales for combining the teachings of the cited references, in the rejection of claim 1, also apply to this rejection of this limitation of claim 9.
“Wherein the sequential displacement is based on at least one of an extended lead time, an extended lag time, or a variable process time in which the one or more second workflow sequences are determined with respect to the first workflow sequence.” Dirk discloses, in para. [0053], “if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” Where a delay to a work item of one workflow, results in a delay of a work item of another (depending) workflow, in Dike, the scenario reads on the claimed “wherein the sequential displacement is based on at least one of” “an extended lag time, or a variable process time in which the one or more second workflow sequences are determined with respect to the first workflow sequence.”
Regarding claim 10, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 9, wherein the sequential displacement is one of a positive sequential displacement with an extended lead time or a negative sequential displacement with the extended lag time.” Dirk discloses, in para. [0053], “if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” A delay in one work item that delays a second work item, in Dike, reads on the claimed “negative sequential displacement with the extended lag time.
Regarding claim 11, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 9, wherein the correspondence table corresponds to at least one of a timing correspondence table (TCT) or a routing correspondence table (RCT).” Gunawan teaches, on p. 313, “Figure 2” that is “A DSM representation of a project.” See also, “Figure 4” that is a “DSM representation,” on p. 317 of Gunawan. Gunawan teaches, on p. 318, “Figure 5” that shows “Topological sorting the DSM.” The DSM, of Gunawan, reads on the claimed “TCT,” because it establishes an order or “timing” of tasks. Additionally or alternatively, the DSM reads on the claimed “RCT,” because it establishes task-to-task transitions or “routing” from one task to another. The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 11.
Regarding claim 12, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 11, wherein the TCT is a data structure that comprises a mapping of each of the plurality of secondary slots in each of the one or more secondary workflow stages with a corresponding second primary slot of a plurality of primary slots in the primary workflow stage in absence of the sequential displacement.” Gunawan teaches, on pp. 312 and 313, in Section 2.1, “The DSM is a compressed, matrix representation of a project. The matrix contains a list of all tasks. It shows what information is required to start a certain task and where that information from that task feed into, which other tasks in the matrix use the output information (Eppinger and Ulrich, 2003). See also, the DSM representation identified as “Figure 4” on p. 317 of Gunawan. In a DSM model, a project task is assigned to a row and a corresponding column.” The grid- or table-like arrangement of the DSM, in Gunawan, reads on the claimed “wherein the TCT is a data structure.” The correspondence between column tasks D-F to row tasks A-C in the DSM, of Gunawan, reads on the claimed “a mapping of each of the plurality of secondary slots in each of the one or more secondary workflow stages with a corresponding second primary slot of a plurality of primary slots in the primary workflow stage in absence of the sequential displacement.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 12.
Regarding claim 13, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 11, wherein the RCT is a data structure that comprises a mapping of each of the plurality of secondary slots in each of the one or more secondary workflow stages with a corresponding second primary slot of a plurality of primary slots in the primary workflow stage based on the sequential displacement applied to the TCT.” Gunawan teaches, on p. 317, “Figure 4” that is a “DSM representation.” Gunawan teaches, on p. 318, “Figure 5” that is “Topological sorting the DSM.” Gunawan teaches, on p. 320, “Figure 7” that is “The final partitioned matrix.” In Gunawan, the DSM of Figure 4 transitions, through various sorting and partitioning processes, into the intermediate form of Figure 5, and then to the final form of Figure 7. The final partitioned matrix, in Gunawan, reads on the claimed “wherein the RCT is a data structure that comprises a mapping of each of the plurality of secondary slots in each of the one or more secondary workflow stages with a corresponding second primary slot of a plurality of primary slots in the primary workflow stage,” wherein the column headings toward the right of the final partitioned matrix read on the claimed “plurality of second slots in each of the one or more secondary workflow stages,” and the row headings toward the top of the final partitioned matrix read on the claimed “corresponding second primary slot of a plurality of primary slots in the primary workflow stage.” The final partitioned matrix being generated by changes of sequence of the numbered steps (see row and column headings) of the DSM, in Gunawan, reads on the claimed “based on the sequential displacement applied to the TCT.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 13.
Regarding claim 14, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the processor is further configured to determine a location of a secondary lot based on an application of the sequential displacement from a current secondary slot.” Dike discloses, in para. [0004], “With the different dependencies, changes to one work item may affect other work items within the same workflow and may affect other workflows being performed in parallel to manufacture the aircraft.” Dike discloses, in para. [0053], “These events may result in a need to change product plan 108. For example, if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” Dike discloses, in para. [0055], “in changing the group of work items 122, product manager 110 performs at least one of changing a flow of work items 122, changing an order in which work items 122 are performed, adding a work item, removing the work item, reassigning the work item to another entity, or some other suitable change. In changing the flow of work items 122, product manager 110 changes a group of workflows 124.” Determining that a work item should be moved from a current position in a workflow, to a different position, due to upstream delays, in Dike, reads on the claimed “determine a location of a secondary lot based on an application of the sequential displacement from a current secondary slot.
Regarding claim 15, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the one or more second workflow sequences are generated for one or more secondary workflow stages of the workflow unit in a first pass or a second pass.” Dike discloses, in para. [0108], “product workflow map 600 also includes workflows 635. One or more of workflows 635 are present for each of the systems represented in segments 606 of product workflow map 600.” Dike discloses, in para. [0109], “Work items 660 are also displayed in product workflow map 600. As depicted, work items 660 are seen on workflows 635.” The creation of workflows for later manufacturing phases, or portions thereof, as shown in FIG. 6 of Dike, reads on the claimed “wherein the one or more second workflow sequences are generated for one or more secondary workflow stages of the workflow unit in a first pass.” Dike discloses, in para. [0053], “These events may result in a need to change product plan 108. For example, if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” Dike discloses, in para. [0055], “In changing the flow of work items 122, product manager 110 changes a group of workflows 124.” The creation of modified workflows, or portions thereof, in Dike, reads on the claimed “wherein the one or more second workflow sequences are generated for one or more secondary workflow stages of the workflow unit in” “a second pass.” Additionally or alternatively, the sequences generated when going from the DSM of Figure 4 to the DSM of Figure 5, of Gunawan, reads on the claimed “wherein the one or more second workflow sequences are generated for one or more secondary workflow stages of the workflow unit in a first pass;” and the sequences generated when going from the DSM of Figure 5 to the DSM of Figure 7, of Gunawan, reads on the claimed “wherein the one or more second workflow sequences are generated for one or more secondary workflow stages of the workflow unit in” “a second pass.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 15.
Regarding claim 16, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 15, wherein the processor is further configured to assign a secondary lot with a non-zero sequential displacement to a corresponding secondary slot in the first pass.” Gunawan teaches, on p. 318, “Figure 5” is “Topological sorting the DSM.” The assigning of tasks into positions to generate the sorted DSM, in Gunawan, reads on the claimed “wherein the processor is further configured to assign a secondary lot with a non-zero sequential displacement to a corresponding secondary slot in the first pass.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 16.
Regarding claim 17, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 15, wherein the processor is further configured to assign a secondary lot with a zero sequential displacement to an available secondary slot in the second pass.” Gunawan teaches, on p. 320, “Figure 7” that is “The final partitioned matrix.” The assigning of a task to a position to generate the partitioned matrix, wherein the task maintains its same position from prior to the generation of the partitioned matrix (compare, for example, Figures 7 and 4), in Gunawan, reads on the claimed “wherein the processor is further configured to assign a secondary lot with a zero sequential displacement to an available secondary slot in the second pass.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this rejection of claim 17.
Regarding claim 18, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the processor is further configured to: generate a new first workflow sequence for the primary workflow stage.” Dike discloses, in para. [0051], “product plan 108 is a dynamic product plan. In other words, product plan 108 is not fixed and may change during the manufacturing of product 102. In one illustrative example, product manager 110 changes product plan 108 when performance information 130 about the manufacturing of product 102 received during the manufacturing of product 102 affects timing of workflows 124.” The changing of an initial workflow in the product plan, in Dike, reads on the claimed “generate a new first workflow sequence for the primary workflow stage.”
“Generate one or more new second workflow sequences for the one or more secondary workflow stages based on a new transformation of the new first workflow sequence.” Dike discloses, in para. [0053], “These events may result in a need to change product plan 108. For example, if a first work item has a dependency on a second work item, a delay in the first work item also may result in a delay in the second work item.” The changing of downstream workflows in the product plan, based on their dependencies from upstream workflows (that themselves can be modified or transformed), in Dike, reads on the claimed “generate one or more new second workflow sequences for the one or more secondary workflow stages based on a new transformation of the new first workflow sequence.”
Regarding claim 19, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 18, wherein the processor is further configured to: obtain a new penalty score for each workflow stage based on evaluation of the new first workflow sequence for the primary workflow stage and the one or more new second workflow sequences.” As explained above, Dike discloses elements that read on the claimed “workflow stage,” “new first workflow sequence for the primary workflow stage and the one or more new second workflow sequences.” See, for example, the workflows, work items, and manufacturing phases depicted in FIG. 6 of Dike. Erramilli teaches, in para. [0005], “A violation of any rule or constraint directly translates into increased operational costs.” The determining of operational costs resulting from rule or constraint violations, in Erramilli, reads on the claimed “obtain a new penalty score for each workflow stage based on evaluation” of processes or workflows. The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this portion of the rejection of claim 19.
“Determine a cumulative penalty score for the primary workflow stage and the one or more secondary workflow stages.” As explained above, Dike discloses elements that read on the claimed “primary workflow stage and the one or more secondary workflow stages.” See, for example, the product workflow map depicted in FIG. 6 of Dike. Erramilli teaches, in para. [0056], “At 110, the candidate solution is tested for an acceptance criterion. In an embodiment of the invention, the acceptance criterion is selecting the candidate solution when a cost associated with the candidate solution is less than a pre-defined cost.” The product workflow map, of Dike, is analogous to the solutions, of Erramilli. The determining of costs for candidate solutions, in Erramilli, reads on the claimed “determine a cumulative penalty score.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this portion of the rejection of claim 19.
“Accept the new first workflow sequence and the one or more new second workflow sequences based on the cumulative penalty score.” See the immediately preceding bullet point. Dike discloses elements that read on the claimed “new first workflow sequence” and “new second workflow sequences;” and Erramilli teaches elements (solutions) that are analogous. Erramilli also teaches, in para. [0057], “If the acceptance criterion is met, then the candidate solution is selected.” The acceptance of candidate solutions based on calculated cost, in Erramilli, reads on the claimed “accept” “based on the cumulative penalty score.” The rationales for combining the teachings of the cited references, from the rejection of claim 1, also apply to this portion of the rejection of claim 19.
“Wherein the new first workflow sequence and the one or more new second workflow sequences correspond to the obtained global workflow sequence.” The relationships between the workflows, work items therein, and the overall product workflow map, in FIG. 6 of Dike, reads on the claimed “wherein the new first workflow sequence and the one or more new second workflow sequences correspond to the obtained global workflow sequence.”
“Update the first workflow sequence and the one or more second workflow sequences with the new first workflow sequence and the one or more new second workflow sequences based on the acceptance of the new first workflow sequence and the one or more new second workflow sequences.” Dike discloses, in para. [0054], “Product manager 110 may change a group of work items 122 in product plan 108 using performance information 130.” Dike discloses, in para. [0055], “In changing the flow of work items 122, product manager 110 changes a group of workflows 124.” The product manager changing work items and workflows, such as those depicted in FIG. 6 of Dike, due to performance information, reads on the claimed “update the first workflow sequence and the one or more second workflow sequences with the new first workflow sequence and the one or more new second workflow sequences based on the acceptance of the new first workflow sequence and the one or more new second workflow sequences.”
Regarding claim 20, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 18, wherein the new transformation of the new first workflow sequence is re-calculated based on a modification in the determined first workflow sequence.” Dike discloses, in para. [0055], “in changing the group of work items 122, product manager 110 performs at least one of changing a flow of work items 122, changing an order in which work items 122 are performed, adding a work item, removing the work item, reassigning the work item to another entity, or some other suitable change.” Dike discloses, in para. [0136], “If a change in the performance of the work item is present, a determination is made as to whether one or more work items are present that have a dependency to the work item (operation 1306).” The determining of changes to downstream work items of a workflow, in response to changes to upstream items of the workflow, in Dike, reads on the claimed “wherein the new transformation of the new first workflow sequence is re-calculated based on a modification in the determined first workflow sequence.”
“Wherein an extended lead time is based on a plurality of slots and a plurality of lots in the primary workflow stage and the one or more secondary workflow stages.” Dike discloses, in para. [0052], “performance information 130 may be selected from at least one of a change in a part delivery date, a delay in completing a work item, an availability of parts, a revision to a work item, a rework performed, a task duration, an actual task completion date, an actual start date, or other events.” A delay in an upstream work item in an upstream workflow, that results in a pushing back of an actual start date of a downstream work item in a downstream workflow, in Dike, reads on the claimed “wherein an extended lead time is based on a plurality of slots and a plurality of lots in the primary workflow stage and the one or more secondary workflow stages.”
Regarding claim 21, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 20, wherein the new transformation of the new first workflow sequence is pre-calculated once.” Dike discloses, in para. [0055], “in changing the group of work items 122, product manager 110 performs at least one of changing a flow of work items 122, changing an order in which work items 122 are performed, adding a work item, removing the work item, reassigning the work item to another entity, or some other suitable change.” The determining of a change to a work item, prior to instituting the change, in Dike, reads on the claimed “wherein the new transformation of the new first workflow sequence is pre-calculated once.”
Regarding claim 22, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the primary workflow stage and the one or more secondary workflow stages correspond to at least one of a sequential, a parallel, or a hybrid arrangement of workflow stages in the workflow unit.” See FIG. 6 of Dike. The depiction shows workflows 638, 640, 642, 644, 646, 648, 650, 652, 654, and 656 that are partially sequential and parallel. The arrangement of such workflows, in Dike, reads on the claimed “wherein the primary workflow stage and the one or more secondary workflow stages correspond to at least one of a sequential, a parallel, or a hybrid arrangement of workflow stages in the workflow unit.”
“Wherein the workflow unit corresponds to at least one of a manufacturing unit, a fabrication unit, or an assembly unit of the plurality of product items.” Dike discloses, in para. [0091], “controller 518 generates daily production schedule 520 that is used to manufacture product 522 in manufacturing system 524.” Dike discloses, in para. [0092], “manufacturing system 524 includes manufacturing equipment 526. Manufacturing equipment 526 includes at least one of fabrication equipment 528 or assembly equipment 530.” The production schedule for the manufacturing system, including fabrication and assembly equipment, in Dike, reads on the claimed “wherein the workflow unit corresponds to at least one of a manufacturing unit, a fabrication unit,” and “an assembly unit of the plurality of product items.”
Regarding claim 23, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the transformation of the first workflow sequence to the one or more second workflow sequences is at least one of a parallelized type or a multi-threaded type.” See FIG. 6 of Dike, and in particular, the transitions between the various workflows The transitions between work items of upstream workflows to downstream workflows 638, 640, 642, 644, 646, 648, 650, 652, 654, and 656. Where the transitions between workflows include parallel sections, the arrangement in Dike reads on the claimed “wherein the transformation of the first workflow sequence to the one or more second workflow sequences is” “a parallelized type.” Where the transitions between workflows include branches, the arrangement in Dike reads on the claimed “wherein the transformation of the first workflow sequence to the one or more second workflow sequences is” “a multi-threaded type.”
“Wherein the transformation of the first workflow sequence to the one or more second workflow sequences captures dependencies between the first workflow sequence of the primary workflow stage and the one or more second workflow sequences of the one or more secondary workflow stages as extended lead times or variable process times.” Dike discloses, in para. [0052], “performance information 130 may be selected from at least one of a change in a part delivery date, a delay in completing a work item, an availability of parts, a revision to a work item, a rework performed, a task duration, an actual task completion date, an actual start date.” Dike discloses, in para. [0055], “in changing the group of work items 122, product manager 110 performs at least one of changing a flow of work items 122, changing an order in which work items 122 are performed, adding a work item, removing the work item, reassigning the work item to another entity, or some other suitable change. In changing the flow of work items 122, product manager 110 changes a group of workflows 124.” The modifying of work items by, for example, moving them between different workflows, in Dike, reads on the claimed “wherein the transformation of the first workflow sequence to the one or more second workflow sequences captures dependencies between the first workflow sequence of the primary workflow stage and the one or more second workflow sequences of the one or more secondary workflow stages.” The modifications accounting for changes in order of work items, changes in timing, or the like, in Dike, reads on the claimed “as extended lead times or variable process times.”
Regarding claim 24, the combination of Dike, Gunawan, and Erramilli teaches the following limitations:
“The system according to claim 1, wherein the first workflow sequence is determined based on a criteria, and wherein the criteria is defined with reference to the set of operations on the plurality of product items in the workflow unit.” Dike discloses, in para. [0052], “Performance information 130 is information about how work items 122 are performed during the manufacturing of product 102. For example, performance information 130 may be selected from at least one of a change in a part delivery date, a delay in completing a work item, an availability of parts, a revision to a work item, a rework performed, a task duration, an actual task completion date, an actual start date.” The sequencing of workflow items based on delivery dates, delays, parts availability, and the like, in Dike, reads on the claimed “wherein the first workflow sequence is determined based on a criteria.” The relationship between the delivery dates, delays, parts availability, and the like, and the operations being performed by the work items, in Dike, reads on the claimed “wherein the criteria is defined with reference to the set of operations on the plurality of product items in the workflow unit.”
Regarding independent claims 25 and 26, while the claims are of different scope relative to independent claim 1, the claims recite limitations similar to the limitations recited by claim 1. As such, the rationales used to reject claim 1 under 35 USC 103, based on the combination of Dike, Gunawan, and Erramilli, also apply against claims 25 and 26.

Response to Arguments
In view of the amendments to the claims, and the applicant’s arguments regarding the previous claim rejection under 35 USC 101 (see Response, pp. 22-40), the ineligibility rejection has been reconsidered and withdrawn.
The applicant’s arguments, with respect to the previous claim rejections under 35 USC 103, have been considered. The arguments are moot, however, because the new ground of rejection under 35 USC 103 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y. HO, whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor, can be reached at 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        

/MEHMET YESILDAG/Primary Examiner, Art Unit 3624